DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/KR2018/003590, which claims benefit of foreign application 10-2017-0039306 (Republic of Korea), filed on March 28, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on October 21, 2021 is acknowledged.  Applicant has elected the species B) comprises adjusting the signal value(s) from the first cycle to the cycle immediately before the selected cycle to be substantially identical to the signal value at the selected cycle, from the group of species of adjusting the signal values, drawn to claims 7 and 8, the species C) the first signal-generating means generates signal at the relatively high detection temperature and the relatively low detection temperature and the second signal-generating means generates signal at the relatively low detection temperature, from the group of species of signal-generating means, drawn to claims 11 and 14, and the species E) comprises mathematically processing the signal values by using the first reference value to extract the signal for the second target nucleic acid from the signals at relatively low detection temperature in the step (a), from the group of species processing of the signal values in step (b), drawn to claims 12 and 13.  Claims 1, 6 and 11 are generic to the elected species.  Claims 1-6, 8-12 and 15-17 read on the elected 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claims 1 and 16, drawn to a method for providing an analytical signal for determination of the presence of a target nucleic acid sequence in a sample, and a computer readable storage medium containing instructions to configure a processor to perform a method for providing an analytical signal for a target nucleic acid sequence in a sample, respectively, recite the active steps of incubating the sample with first and second signal-generating means capable of generating signals for a first and second target nucleic acid sequence, respectively, and detecting signals at a relatively high detection temperature and a relatively low detection temperature by a single type of detector at one or more cycles during a signal-generating process (claim 1), and receiving signals from the sample for the first and second target nucleic acid sequences detected by the detector for the first and second-signal generating means (claim 16).  It is further noted that the claims also recite the steps of processing the signal values obtained in the first step as described in step (b), selecting a cycle having a maximum signal value or a minimum signal value in the extracted signal for the first and second target nucleic acid sequences, and providing a signal value(s) from the selected cycle to an end cycle as an analytical signal for determination of the presence of the first or second target nucleic acid sequences.   Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating to processing of signal values and data analysis, claims 1-6, 8-12 and 15-17 were reviewed with 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and a product and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, it is noted that the steps of processing the signal values, selecting cycles, and providing signal values for determining the presence of a target nucleic acid sequence, are performed in an automated manner using one or more processors for processing signal-generating data obtained from a platform for signal-generating means (see section entitled II. Storage medium, computer program and device for signal extraction on pages 59-67 of the specification, and claims 16 and 17).  Therefore, these steps are not considered to be mental processes that could conceivably be performed in the human mind, and thus these limitations do not fall within the enumerated groupings of abstract ideas and thus are not considered judicial exceptions.  Therefore, the review is complete and the invention as claimed qualifies as eligible subject matter. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5, 11, 12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (U.S. Patent Pub. No. 2017/0362646).
With regard to claim 1, Chun teaches a method for providing an analytical signal for determination of the presence of a target nucleic acid sequence in a sample (methods are provided for detection of target nucleic acid sequences using different detection temperatures and reference values, see Abstract and paragraph 8), comprising:
(a) incubating the sample with a first signal-generating means capable of generating a signal for a first target nucleic acid sequence and a second signal-generating means capable of generating a signal for a second target nucleic acid sequence in a single reaction vessel and detecting signals at a relatively high detection temperature and a relatively low detection temperature by a single type of detector; 
(b) processing the signal values obtained in the step (a) by using a second reference value to extract the signal for the first target nucleic acid sequence or processing the signal values obtained in the step (a) by using a first reference value to extract the signal for the second target nucleic acid sequence; wherein the first reference value is a value representing a relationship of change in signals provided by the first signal-generating means at the relatively high detection temperature and the relatively low detection temperature, and the second reference value is a value representing a relationship of change in signals provided by the second signal-generating means at the relatively high detection temperature and the relatively low detection temperature (the presence of the first target nucleic acid sequence is determined by the second reference value and the detected signals at the two detection temperatures, and the presence of the second target nucleic acid sequence is 
(c) selecting a cycle having a maximum signal value or a minimum signal value in the extracted signal for the first target nucleic acid sequence or the second target nucleic acid sequence (the determination of the presence of a target nucleic acid sequence comprises noting a threshold or minimum detected signal, paragraphs 20 and 21 and Figures 1C and D, see panels for Neisseria gonorrhoeae (NG) and Chlamydia trachomatis (CT)); and
(d) providing a signal value(s) from the selected cycle to an end cycle as an analytical signal for determination of the presence of the first target nucleic acid sequence or the second target nucleic acid sequence (the signal is followed until the end-point cycle, cycle 50 in the examples shown in Figures 1C and D).

 	(bc-1) identifying whether the extracted signal satisfies an accuracy criterion; wherein the accuracy criterion is that the extracted signal does not cross a threshold (see Fig. 1C, first column, second panel, for Chlamydia trachomatis wherein the signal does not cross the detection threshold when determining the presence of Neisseria gonorrhoeae in a sample); and
(bc-2) proceeding to the step (c) when the extracted signal for the first target nucleic acid sequence or the second target nucleic acid sequence does not satisfy the accuracy criterion; or providing the extracted signal as an analytical signal without proceeding to the step (c) when the extracted signal for the first target nucleic acid sequence or the second target nucleic acid sequence satisfies the accuracy criterion (corresponding reference values and RFUs at the high and low temperatures were applied to plotting equations, and amplification curves of each target sequence was obtained, wherein proper thresholds were selected referring to the result of the NG-only sample and CT-only sample to ensure the significance of the obtained amplification curves, paragraph 347 and Figures 1C and D).
With regard to claim 3, Chun teaches a method wherein the selected cycle is a cycle having the minimum signal value when the suitably extracted signal for a target nucleic acid sequence exhibits an increasing signal pattern in the presence of the target nucleic acid sequence in a sample; or the selected cycle is a cycle having a maximum signal value when the suitably extracted signal for a target nucleic acid sequence exhibits a decreasing signal pattern in the presence of the target nucleic acid 
With regard to claims 4 and 5, Chun teaches a method wherein the method further comprises modifying the signal value(s) from the selected cycle to the end cycle prior to providing as the analytical signal, wherein the modification comprises shifting the signal values from the selected cycle to the end cycle upward or downward (signals at the relatively high and low detection temperatures may be modified by mathematically processing the characteristics of the signals and used to obtain the relationship of change in signals at the two temperatures, paragraph 54, 169 and 211).
With regard to claim 11, Chun teaches a method wherein the first signal-generating means generates signals at the relatively high detection temperature and the relatively low detection temperature and the second signal-generating means generates a signal at the relatively low detection temperature (see Figure 1C, column 1, panel 1, and column 2, panels 1 and 2). 
With regard to claim 12, Chun teaches a method wherein the processing of the signal values in the step (b) comprises mathematically processing the signal values by using the first reference value to extract the signal for the second target nucleic acid sequence from the signals at the relatively low detection temperature in the step (a) (see paragraphs 215-218 regarding processing the first reference value and detected signals to eliminate a signal generated by the first signal generating means to determine generation of a signal by the second signal generating means for the second target sequence). 

With regard to claim 16, Chun teaches a computer readable storage medium containing instructions to configure a processor to perform a method for providing an analytical signal for a target nucleic acid sequence in a sample (a computer readable 
(a) receiving signals from the sample at a relatively high detection temperature and a relatively low detection temperature; wherein the first target nucleic acid sequence in the sample is detected by a first signal-generating means and the second target nucleic acid sequence in the sample is detected by a second signal-generating means; wherein the detection is performed at one or more cycles of the signal-generating process to obtain a signal value at each of the one or more cycles; wherein the two signals to be generated by the two signal-generating means are not differentiated by a single type of detector (the method permits real-time PCR protocols to detect two target nucleic acid sequences even using a single type of fluorescent label in a single reaction vessel, wherein the method comprises repeating all of the steps during each cycle, paragraphs 30, 111, 177 and 302; also see claim 27, step a),
(b) processing the signal values obtained in the step (a) by using a second reference value to extract the signal for the first target nucleic acid sequence or processing the signal values obtained in the step (a) by using a first reference value to extract the signal for the second target nucleic acid sequence; wherein the first reference value is a value representing a relationship of change in signals provided by 
(c) selecting a cycle having a maximum signal value or a minimum signal value in the extracted signal for the first target nucleic acid sequence or the second target nucleic acid sequence (the determination of the presence of a target nucleic acid 
(d) providing a signal value(s) from the selected cycle to an end cycle as an analytical signal for determination of the presence of the first target nucleic acid sequence or the second target nucleic acid sequence (the signal is followed until the end-point cycle, cycle 50 in the examples shown in Figures 1C and D). 
With regard to claim 17, Chun teaches a device for providing an analytical signal for a target nucleic acid sequence in a sample, comprising (a) a computer processor and (b) the computer readable storage medium of claim 16 coupled to the computer processor (a device is provided that comprises a computer program stored on a computer readable storage medium that configures a processor to perform the method as described in claims 1 and 16, see paragraphs 13, 15 and 300-301 and claim 25). 

Subject Matter Free of the Prior Art
7.	Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  No prior art was found that teaches or suggests a method wherein the method further comprises adjusting a signal value(s) from a first cycle to a cycle immediately before the selected cycle to the extent that the adjustment does not affect the determination of the presence of the first target nucleic acid sequence or the second target nucleic acid sequence and providing the adjusted signal value(s) in combination with the signal value(s) from the selected cycle 

Conclusion

8.	Claims 1-5, 11, 12 and 15-17 are rejected over the prior art.  However, claims 6 and 8-10 are free of the prior art, as discussed above.    

Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637